DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtaining an individual or group of individuals as participants; pre-specifying inclusion criteria; conducting a study, wherein the study is conducted in a clinical randomized controlled trial setting for assessing the placebo response, and wherein the study is conducted across at least six visits to the randomized controlled setting: randomizing participant allocation pertaining to the study, wherein the randomization scheme assigns each participant a randomization code and classifies the participants into one of: placebo group, no treatment group, active treatment group; monitoring pain intensity of the participants by receiving pain ratings from the participants,  pre-processing the ratings; performing a blind analysis; analyzing questionnaire data; predicting a magnitude of a placebo response. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “via a software application,” nothing in the claim element precludes these steps from practically being performed in the mind. For example, but for the “via a software application” language with respect to  the monitoring step, the steps in the context of this claim encompasses the user manually performing analysis in response to a study. Each other step of the identified abstract idea is not required to be performed by a computer and encompass a user performing these steps manually. Additionally, this falls within the category of certain methods of organizing human activities as organizing and performing a clinical study, including administering any treatment and further any treatment based generally on brain properties and psychological determinants of the placebo response (which Examiner notes is not tied to e.g. the brain imaging and data analysis) is a fundamental economic practice. Examiner additionally notes that the step of brain imaging is merely a data gathering step (extra-solution activity) and the imaging data is not used to perform any other step in the method. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using software executed by a smartphone or computer to perform pain intensity monitoring. The smartphone or computer is recited at a high-level of generality (i.e., as a generic smartphone or computer that performs monitoring, such as recording data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a smartphone or computer to perform the monitoring step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-5 and 8-12 further limit study criteria which is the same abstract idea as the independent claim and do not, in combination, recite significantly more, or provide a practical application of the abstract idea.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the limitation “the MRE safety screening requirements” there is insufficient antecedent basis for the limitation in the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2,4, 6, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 8,219,419 to Fava et al. in view of “Brain scans predict placebo responses in chronic pain patients” by Oswald in view of U.S. Patent Application Publication 2015/0315651 to Winkler et al.
As to claim 1, Fava discloses a method for identifying a placebo responder in an individual or a group of individuals comprising: 
obtaining an individual or group of individuals as participants (Fava column 5 lines 31-60 see “pool of eligible study participants”); 
pre-specifying inclusion criteria (Fava column 5 lines 31-60 see “certain prespecified criteria”); 
conducting a study, wherein the study is conducted in a clinical randomized controlled trial setting for assessing the placebo response, and wherein the study is conducted across at least six visits to the randomized controlled setting (Fava column 3 lines 44-57 and column 5 lines 61-67): 
randomizing participant allocation pertaining to the study, wherein the randomization scheme assigns each participant a randomization code and classifies the participants into one of: placebo group, no treatment group, active treatment group (Fava column 3 lines 44-57 and column 5 lines 61-67): 
administering treatment to the participants (Fava column 5 lines 1-6); 
performing a blind analysis (Fava column 4 lines 42-65);
and data analysis (Fava column 8 lines 62-67); 
predicting a magnitude of a placebo response (Fava column 13 lines 21-40).

However, Fava does not explicitly teach:
 performing brain imaging;
monitoring pain intensity of the participants by receiving pain ratings from the participants
pre-processing the ratings;
analyzing questionnaire data;
administering further treatment to the individual or group of individuals based on brain properties and psychological determinants of the placebo response. 

Oswald discloses:
 performing brain imaging (Oswald page 3 see brain maps gathered before treatment);
monitoring pain intensity of the participants by receiving pain ratings from the participants (Oswald page 3 see knee pain as measured by a visual analogue scale);
pre-processing the ratings (Oswald page 3 see reduction in pain);
analyzing questionnaire data (Oswald page 3 see knee pain as measured by a visual analogue scale);
administering further treatment to the individual or group of individuals based on brain properties and psychological determinants of the placebo response (Oswald page 3 see lower pain killer intakes). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to utilize brain image analysis and determining anticipated response to active and placebo treatment as in Oswald in the system of Fava to improve accuracy in clinical trials and to better tailor treatment in patients with chronic pain.

However, Fava and Oswald do not teach receiving clinical trail data via a software application, and wherein the software application is executed on a smartphone or a computer connected to the internet. 

Winkler discloses receiving clinical trial data via a software application, and wherein the software application is executed on a smartphone or a computer connected to the internet (Winkler [0037]-[0038]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to conduct clinical trial activities with electronic devices as in Winkler within the clinical trail method of Fava and Oswald to more efficiently collect clinical trail data.
As to claim 2, see the discussion of claim 1, additionally, Winkler discloses the method wherein the participants meet one or more of the following inclusion criteria:
have an access to use a smartphone or a computer (Winkler [0037]-[0038]).
As to claim 4, see the discussion of claim 1, additionally, Oswald discloses the method wherein the participants are selected from the group consisting of osteoarthritis patients (Oswald page 3 see chronic knee osteoarthritis).
As to claim 6, see the discussion of claim 5, additionally, Oswald discloses the method wherein the brain properties are identified and evaluated by the brain imaging (Oswald page 3). 
As to claim 9, see the discussion of claim 1, additionally, Oswald discloses the method wherein the psychological determinants are identified and evaluated by the questionnaire data (Oswald page 3).
As to claims 10 and 11, see the discussion of claim 1, additionally, Fava discloses specifying inclusion criteria (Fava column 5 lines 31-60) and that a study will allow enough time to show a difference compared to placebo (Fava column 4 lines 42-65). It would have been a matter of simple substitution to substitute participants include individuals at least 18 years old with a history of lower back pain for at least 6 months, wherein the lower back pain is neuropathic, with no evidence of additional co-morbid chronic pain, neurological, or psychiatric conditions as inclusion criteria and to establish a particular duration such as 2, 4, 6, 12, or 15 months into the system of Fava, Oswald, and Winkler with the results being predictable (that the study would be tailored to the particular population and treatment of interest. It therefore would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant.
As to claim 12, see the discussion of claim 1, additionally, Fava discloses the method wherein pain ratings include a baseline and ratings from at least one treatment (Fava column 3 lines 44-57 and column 5 lines 61-67)
As to claim 13, see the discussion of claim 1, additionally, Oswald discloses the method wherein  the brain properties, the psychological determinants, and the pain ratings are evaluated to identity a placebo responder (Oswald page 3)
As to claim 14, see the discussion of claim 1, additionally, Fava discloses the method and wherein the treatment is inert (Fava column 13 lines 21-40)
As to claim 15, Fava discloses the method A method of identifying a placebo responder in a randomized controlled trial according to claim 13 (Fava column 13 lines 21-40).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 8,219,419 to Fava et al. in view of “Brain scans predict placebo responses in chronic pain patients” by Oswald in view of U.S. Patent Application Publication 2015/0315651 to Winkler et al. in further view of U.S. Patent Application Publication 20140276188 to Jardin.
As to claim 3, see the discussion of claim 1, however, Fava, Oswald, and Winkler do not explicitly teach the method where the pain is monitored at least twice a day. Jardin discloses where the pain is monitored at least twice a day (Jardin [0008]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to frequently monitor patient pain as in Jardin in the system of Fava, Oswald, and Winkler so that patients not treated with active treatment can seek treatment if experiencing too much discomfort.

Claim(s) 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 8,219,419 to Fava et al. in view of “Brain scans predict placebo responses in chronic pain patients” by Oswald in view of U.S. Patent Application Publication 2015/0315651 to Winkler et al. in further view of U.S. Patent Application Publication 2018/0232486 to Carpenter et al.
As to claim 5, see the discussion of claim 1, however, Fava, Oswald, and Winkler do not explicitly teach the method wherein the brain properties include sensorimotor cortical thickness. Carpenter discloses wherein the brain properties include sensorimotor cortical thickness (Carpenter [0058]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to utilize cortical thickness as in Carpenter in the system of Fava, Oswald, and Winkler in order to better analyze effect of imaging on treatment response.
As to claim 7, see the discussion of claim 6, however, Fava, Oswald, and Winkler do not explicitly teach the method the method wherein the brain imaging includes a high- resolution Tl-weighted brain image, at least one resting state scan, and at least one diffusion tensor imaging scan collected from the individuals using integrated parallel imaging techniques. Carpenter discloses wherein the brain imaging includes a high- resolution Tl-weighted brain image, at least one resting state scan, and at least one diffusion tensor imaging scan collected from the individuals using integrated parallel imaging techniques (Carpenter [0059] and [0064]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to utilize includes a high- resolution Tl-weighted brain image, at least one resting state scan, and at least one diffusion tensor imaging scan collected from the individuals using integrated parallel imaging techniques as in Carpenter in the system of Fava, Oswald, and Winkler in order to better analyze effect of imaging on treatment response.
As to claim 8, see the discussion of claim 1, however, Fava, Oswald, and Winkler do not explicitly teach the method wherein psychological determinants include anxiety. Carpenter discloses the method wherein psychological determinants include anxiety (Carpenter [0058]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to recognize anxiety as a clinical factor in treatment response as in Carpenter in the system of Fava, Oswald, and Winkler in order to better analyze effect of factors on treatment response.

Response to Arguments
Applicant traverses the restriction requirement as Group II recites the subject Applicant's election with traverse of Group I in the reply filed on 9/23/22 is acknowledged.  The traversal is on the ground(s) that Group II is directed to the same subject matter as Group I.  This is not found persuasive because claims 16-19 are not directed to the same special technical features. In particular, The special technical features of Group I include at least pre-specifying inclusion criteria; conducting a study, wherein the study is conducted in a clinical randomized controlled trial setting for assessing the placebo response, and wherein the study is conducted across at least six visits to the randomized controlled setting; randomizing participant allocation pertaining to the study, wherein the randomization scheme assigns each participant a randomization code and classifies the participants into one of: placebo group, no treatment group, active treatment group; monitoring pain intensity of the participants by receiving pain ratings from the participants, via a software application, and wherein the software application is executed on a smartphone or a computer connected to the internet; pre-processing the ratings; performing a blind analysis, which are not present in Group Il.
The special technical features of Group II include at least prefrontal cortex functional connection, wherein the prefrontal cortex functional connection is a functional coupling of a dorsolateral prefrontal cortex (DLPFC), a periaqueductal grey (PAG), a rostral anterior cingulate cortex (rACC), a precentral gyrus (PreCG); or a combination thereof; identifying capacity of awareness and regulation of emotions,
wherein the capacity of awareness and the regulation of emotions is determined by the individual personality traits, which are not present in Group I.
The common technical features shared by Groups I-II are identifying a placebo responder; a questionnaire; performing brain imaging, predicting a placebo response; and treating a patient.
However, these common features are previously disclosed by WO 2015/169810 A1 to TOOLS4PATIENT SA (hereinafter “Tools4Patient’). Tools4Patient discloses identifying a placebo responder (a method for predicting a placebo response in an individual; Abstract); a questionnaire (identifying trait data through questionnaires; page 9, lines 1-6); performing brain imaging (a neurological test such as an MRI or CT scan; page 10, lines 4-19), predicting a placebo response (a Scoring Factor is a predictive value of the placebo response of an individual; page 10, lines 20-34); and treating a patient (providing improved therapeutic treatment; page 1, lines 5-9).
Since the common technical features are previously disclosed by the Tools4Patient reference, these common features are not special and so Groups I-II lack unity.
The requirement is still deemed proper and is therefore made FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2002/004263 to Becerra which discusses using fMRI imaging to determine placebo response and pain states.
U.S. Patent Application Publication 2015/0080703 to Reiman which discusses using brain mapping to compare active treatment and placebo arms in a clinical trial
“Brain networks predicting placebo analgesia in a clinical trial for chronic back pain” by Hashmi et al. which examines brain markers for predicting placebo response.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686